       Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.999 Filed 02/05/21 Page 1 of 9


Emily Warren

From:                               David Warren
Sent:                               Friday, February 5, 2021 1:45 PM
To:                                 Jonathan Schwartz
Cc:                                 Emily Warren; Mark Kowalsky; Pete Joelson; Susan Brohman
Subject:                            RE: Detroit Axle v Detroit IT




Jonathan

Further to our discussion of earlier today, I have passed your request below to our client and was advised of the
following in response to your emails of late yesterday and of 12:28 p.m. today:

With regard to the Office 365 issue, please note Detroit IT created an account                                        which
has the following administrative roles assigned to it:

                     i.   Exchange Admin
                    ii.   Global Reader
                   iii.   Helpdesk Admin
                   iv.    Service Support Admin
                    v.    Sharepoint Admin
                   vi.    Teams Admin
                  vii.    User Admin

Despite the foregoing, Detroit IT will effect the transfer as you asked in your email of 12:28 pm.

Our client reminds us that your client has NOT paid in full for the licenses for this item.

With regard to the Meraki Dashboard, Detroit IT created ADMINISTRATOR accounts that allow FULL access to manage
the network. If Detroit IT were to provide the Organization Administrator role to Detroit Axle, it would be permanently
removed from the account and lose access to manage its hardware and would allow logs to be deleted.

With regard to the “screen control” with the P9 program on the PCs, our client advises that Detroit Axle already has the
ability to either turn off screen connect or remove the Detroit IT software without any intervention from Detroit IT. Our
client tells us that Detroit Axle has already done so in Juarez and on several other workstations. Our client tells us that
to disable Screen Connect it is as simple as clicking the icon and turning off remote access. We can send the instructions
via email if you wish.

With regard to the credentials and passwords for the Juarez server admin account, our client advises that your client
already has that information. However, our client again provides the following:

            a. Username:                 Password:
            b. Detroit Axle Juarez IT already had administrative access using the account "            " as well as
               "              " which contradicts Dan Mayer's affadavit

With regard to the VMware Root Accounts, our client advises that this is a Detroit IT owned, your client has not paid for
it and is not entitled to its use. Accordingly, your client’s specific request cannot be agreed to.



                                                               1
      Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1000 Filed 02/05/21 Page 2 of 9
With regard to the Unifi Controller, your client has been given admin access, which is sufficient for your client to operate
its business. There is no need at this time for Detroit Axle to have
super” admin access. Our client is again, concerned that if it gives super admin access data will be lost, altered or
destroyed.

With regard to the NVR (Video Recorder), our client tells us that Detroit IT only installed these systems at your client’s
Mt. Elliot facility and that your client has this access information on all of the other systems. Detroit IT has already
provided this access.

With regard to Windows Local Admin, the computer you listed runs “OZLink”. Our client advises that, because your
client has the domain admin access, your client can log in and reset the account without further assistance.

With regard to Bitdefender Uninstall Password, our client advises that your client removed this program from the Juarez
facility without Detroit IT’s involvement and can, accordingly generate a new password without Detroit IT’s involvement.
Our client is willing to set an “uninstall” password if necessary.

With regard the Carbonite Backup account, our client advises that it did not install this system and does not have any
administrator log in for this account.

We are providing this information to you based upon the following caveats:

First, we sent the password information yesterday and today based upon the information your client specified in his
affidavit as the IT information required for him to control his company. While our client believes that your client had
control of his company prior to yesterday, we sent the information that we believed was actually requested. That
information was not sent as a concession to your client’s demand for injunctive relief, or a recognition of the validity of
its claims (all of which are expressly denied). Our client tells us that the items sent yesterday and above are sufficient for
your client to operate with no impediment.

Second, our client tells us that the additional items you are now asking for in your email of last night are not required for
Detroit Axle to control its business, ship products, monitor its accounts, manage its personnel, send and receive emails,
etc., and are in excess of your client’s previous demands as made in his affidavit.

Third, my client has reserved all of its rights under the various contracts and agreements. Several of the items you have
now requested will impair the value or accessibility of equipment that my client sold to Detroit Axle, for which Axle has
not made full payment. To protect its own interests, Detroit IT must maintain some access to these items. I will remind
you that pursuant to the Terms and Conditions that your client agreed to, our client is entitled to be paid for the
termination services that your client is demanding and, pursuant to the Terms and Conditions, my client was entitled to
shut down the system upon your client’s termination or default. Detroit IT continued to provide services at your client’s
request and is entitled to be paid for those services.

Fourth, to avoid continued confusion, if additional items/assistance is requested of my client, I asked that you provide a
list along with a short explanation of the necessity of any additional request. Upon receipt, we will determine a future
course of action.

My client is very concerned that the purpose of the escalated request is to totally shut our client from its property in
violation of Axle’s express contractual obligations and to our client’s detriment. Detroit IT must have access to assure
that this does not occur.

I had suggested to you that the parties could agree to appoint a neutral third party to act as a moderator, to act as a
custodian of the Detroit Axles’ systems and data, on a date certain to preserve the system characteristics, and then
Detroit IT would relinquish all access to the Axle system secure in the knowledge that the equipment and data is


                                                              2
      Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1001 Filed 02/05/21 Page 3 of 9
preserved intact. I ask that you consider this as an alternative. We also put your client on notice to preserve all of its
logs.

Finally, as I also told you, we are going to provide notice to the court that we have provided the passwords requested, in
advance of the hearing currently set for 2/8/2021.


David W. Warren
Joelson Rosenberg, PLC
30665 Northwestern Hwy., Ste 200
Farmington Hills, MI 48334
phone 248.855.2233
cell 248-563-1655
fax 248-855-2388
ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510, et seq. (the
"ECPA"), you are notified that this e-mail may contain privileged and confidential information intended only for the use of
the individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination
or copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 248-855-2233, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy any printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message is intended to, nor shall it constitute an electronic signature by sender.




From: Jonathan Schwartz <jschwartz@jaffelaw.com>
Sent: Friday, February 5, 2021 12:28 PM
To: David Warren <dwarren@jrlawplc.com>
Cc: Emily Warren <ewarren@jrlawplc.com>; Mark Kowalsky <mkowalsky@jaffelaw.com>; Pete Joelson
<pwj@jrlawplc.com>; Susan Brohman <sbrohman@jrlawplc.com>
Subject: RE: Detroit Axle v Detroit IT

David, good afternoon.

Following up on our call this morning, and after a thorough review, below are the critical passwords/credentials
that Detroit Axle still needs in order to operate its IT Infrastructure and business:

1.Microsoft Office 365: We need an account with the “Global Administrator” role.
2. Meraki Dashboard account: We need an account with full “Organization Administrator” access.
3.Juarez Server Administrator: We need an account with full Windows “Administrator” privileges for the
Juarez servers, and specifically one that works on the Juarez database server (IP:            ).
4. VMware Root Accounts: We need credentials for the “root” VMware account. (The credentials did not
function to log into VMware on                  ).
5. Unifi Controller: We need working accounts for both the Mt. Elliott and 8 Mile Unifi controllers that have
the “Super Administrator” role.
6. NVR (Video Recorder): We need accounts for the NVRs at all locations (Mt. Elliot, 8 Mile and Juarez) that
have the full “administrator” role.


                                                              3
         Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1002 Filed 02/05/21 Page 4 of 9

7. Windows Local Admin: We need a working account with Windows Local Administrator privileges across
all desktops/laptops within Detroit Axle. (Currently, we have a non-working account. It was tested on the
following workstation:                   ).
8. Bitdefender Uninstall Password: We need the password assigned to Bitdefender to perform the
uninstallation for all Detroit Axle devices that are running it currently.
9. Carbonite Backup account: We need the administrator login for the Carbonite account used for the server
backups for Detroit Axle.

Please let us know if you have any questions or would like to further discuss. If we can address and resolve
these issues today, we can avoid taking up the Court’s time on Monday.

Thank you,
Jonathan


Jonathan H. Schwartz                                    JAFFE RAITT HEUER & WEISS, P.C.
jschwartz@jaffelaw.com                                  27777 Franklin Rd., Suite 2500
P: 248.727.1497 | C: 248.943.1804                       Southfield, MI 48034
                                                        www.jaffelaw.com
Signature: Nothing in this communication is intended to constitute an electronic signature. This email does not establish a contract or engagement.
Confidentiality: This communication may contain confidential privileged information intended for the named recipient(s) only.
If you received this by mistake, please destroy it and notify us of the error.




From: Jonathan Schwartz
Sent: Thursday, February 4, 2021 9:56 PM
To: 'David Warren' <dwarren@jrlawplc.com>
Cc: Emily Warren <ewarren@jrlawplc.com>; Mark Kowalsky <mkowalsky@jaffelaw.com>; Pete Joelson
<pwj@jrlawplc.com>; Susan Brohman <sbrohman@jrlawplc.com>
Subject: RE: Detroit Axle v Detroit IT

David, good evening. Unfortunately, the two accounts provided by your clients do not have the top-level
administrator access.

For Office 365, this means that we still do not have access to an account with the “Global Administrator”
role. Detroit IT currently still retains that role.

For the Meraki Dashboard, we still do not have an account with the “Organization Administrator” role. The
account provided has the “Network Administrator” role, which only allows for limited administration. Detroit
IT currently has accounts with “Organization Administrator.”

In summary, your clients are still in control of Detroit Axle’s IT infrastructure. Without “top-level”
administrator access for these (and all other requested systems), your clients still retain the ability to monitor
everything, including kicking out the new IT provider. Your clients also current have “screen control” with the
P9 program on the PCs, and can still see everything, including emails.

I’m hoping we can work through these issues quickly. Please have your clients provide the above-referenced

                                                                                       4
         Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1003 Filed 02/05/21 Page 5 of 9

credentials/passwords, in addition to the Juarez server admin account. I’m available to discuss anytime tonight,
or if you don’t read this until the morning, please connect with me or Mark then when you are available.

Thank you,
Jonathan


Jonathan H. Schwartz                                    JAFFE RAITT HEUER & WEISS, P.C.
jschwartz@jaffelaw.com                                  27777 Franklin Rd., Suite 2500
P: 248.727.1497 | C: 248.943.1804                       Southfield, MI 48034
                                                        www.jaffelaw.com
Signature: Nothing in this communication is intended to constitute an electronic signature. This email does not establish a contract or engagement.
Confidentiality: This communication may contain confidential privileged information intended for the named recipient(s) only.
If you received this by mistake, please destroy it and notify us of the error.




From: David Warren <dwarren@jrlawplc.com>
Sent: Thursday, February 4, 2021 8:14 PM
To: Jonathan Schwartz <jschwartz@jaffelaw.com>
Cc: Emily Warren <ewarren@jrlawplc.com>; Mark Kowalsky <mkowalsky@jaffelaw.com>; Pete Joelson
<pwj@jrlawplc.com>; Susan Brohman <sbrohman@jrlawplc.com>
Subject: RE: Detroit Axle v Detroit IT

**EXTERNAL EMAIL - Be Cautious with Links and Attachments**


J:

My client tells me the following:

“Both of these issues have been fixed. You are good to have counsel try again.”

So please try the below matters again and let me know if it works.

I am closing down for the evening so we can touch base tomorrow morning.




David W. Warren
Joelson Rosenberg, PLC
30665 Northwestern Hwy., Ste 200
Farmington Hills, MI 48334
phone 248.855.2233
cell 248-563-1655
fax 248-855-2388
ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510, et seq. (the
"ECPA"), you are notified that this e-mail may contain privileged and confidential information intended only for the use of
                                                                                       5
         Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1004 Filed 02/05/21 Page 6 of 9
the individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination
or copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 248-855-2233, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy any printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message is intended to, nor shall it constitute an electronic signature by sender.




From: Jonathan Schwartz <jschwartz@jaffelaw.com>
Sent: Thursday, February 4, 2021 5:08 PM
To: David Warren <dwarren@jrlawplc.com>
Cc: Emily Warren <ewarren@jrlawplc.com>; Mark Kowalsky <mkowalsky@jaffelaw.com>
Subject: RE: Detroit Axle v Detroit IT

David, good evening. Two of the key passwords provided are not working. Would you please provide them ASAP
tonight? Thank you in advance for your urgent attention. Best, Jonathan

“Microsoft Office 365” account
   - Can log in with this account but it does not have administrative privileges.


“Meraki Dashboard” account
   - Username/password provided does not work


Jonathan H. Schwartz                                    JAFFE RAITT HEUER & WEISS, P.C.
jschwartz@jaffelaw.com                                  27777 Franklin Rd., Suite 2500
P: 248.727.1497 | C: 248.943.1804                       Southfield, MI 48034
                                                        www.jaffelaw.com
Signature: Nothing in this communication is intended to constitute an electronic signature. This email does not establish a contract or engagement.
Confidentiality: This communication may contain confidential privileged information intended for the named recipient(s) only.
If you received this by mistake, please destroy it and notify us of the error.




From: Mark Kowalsky <mkowalsky@jaffelaw.com>
Sent: Thursday, February 4, 2021 3:38 PM
To: 'David Warren' <dwarren@jrlawplc.com>
Subject: RE: Detroit Axle v Detroit IT

David – I left you a message several hours ago – I am available for a call. Thanks.

Mark Kowalsky                                     JAFFE RAITT HEUER & WEISS, P.C.
mkowalsky@jaffelaw.com                            27777 Franklin Rd., Suite 2500
248.727.1468                                      Southfield, MI 48034
                                                  www.jaffelaw.com
Signature: Nothing in this communication is intended to constitute an electronic signature. This email does not establish a contract or engagement.
Confidentiality: This communication may contain confidential privileged information intended for the named recipient(s) only.
If you received this by mistake, please destroy it and notify us of the error.
                                                                                       6
      Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1005 Filed 02/05/21 Page 7 of 9


Emily Warren

From:                               David Warren
Sent:                               Thursday, February 4, 2021 4:35 PM
To:                                 Mark Kowalsky
Cc:                                 Pete Joelson; Susan Brohman; Emily Warren; Jason C. Yert; Deborah M. Stetzel
Subject:                            Detroit Axle v Detroit IT
Attachments:                        det.axle.pw.pdf




Counsel:

As you are aware, Auxiom was able to reset Detroit Axle’s passwords and access its systems without any involvement
from Detroit IT. Detroit Axle and Auxiom are now feigning the inability to access Axle’s systems without additional
information from Detroit IT.

In the spirit of cooperation and without conceding the validity of any claims or allegations of Axle or Auxiom, and subject
to all of Detroit IT’s claims and defenses, Detroit IT has authorized us to provide the information requested in your Court
filings, as more fully set forth in your client’s affidavit on file with the Court (extract below). We attach a document in pdf
format with that information labelled det.axle.pw.pdf.




Please note that our clients categorically deny any and all allegations of wrongdoing and also deny that your client has
suffered, or will suffer, any irreparable injury (or in fact any injury) as a result of any act or omission by Detroit IT or its
representatives and the release of this information to you is not and cannot be interpreted as any admission, or a waiver of
any of our client’s rights, claims or defenses, all of which are expressly preserved. Detroit IT specifically denies that
Detroit Axle is unable to access or control its systems or that it must obtain this information from Detroit IT to operate its
business. You will also note that our client has specified which of the items in the attached list have not been fully paid
for by Detroit Axle. I ask that you instruct your client not to sell, damage, destroy, or dispose of any equipment provided
to it by Detroit IT that has not been paid for in full.

Please confirm receipt of this message.

                                                               1
      Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1006 Filed 02/05/21 Page 8 of 9
Thank you.

David W. Warren
Joelson Rosenberg, PLC
30665 Northwestern Hwy., Ste 200
Farmington Hills, MI 48334
phone 248.855.2233
cell 248-563-1655
fax 248-855-2388
ATTENTION: Pursuant to the electronic and communication privacy act of 1986, 18 U.S.C. Sec. 2510, et seq. (the
"ECPA"), you are notified that this e-mail may contain privileged and confidential information intended only for the use of
the individual named above. If you are not the intended recipient of this e-mail, you are hereby notified that dissemination
or copying of this e-mail or any attachment is strictly prohibited. If you have received this e-mail in error, please
immediately notify us by telephone at 248-855-2233, and if you receive this transmission in error, contact the sender
immediately, delete the original and destroy any printout or copy. Neither this information block, the typed name of the
sender, or anything else in this message is intended to, nor shall it constitute an electronic signature by sender.




                                                             2
Case 4:21-cv-10163-SDD-APP ECF No. 22-1, PageID.1007 Filed 02/05/21 Page 9 of 9




 a. Meraki Dashboard Account - 50% Paid For
 Username:
 Password:
 Note: Detroit IT has not been fully paid for this hardware/installation.

 b. Active Directory Admin Account
 Username:
 Password:

 c. VMWare Root Accounts -
 Username:
 Password:
 Note: Detroit IT has not been fully paid for this hardware/installation.

 d. Unifi Controller
 Name:
 Password:
 Email Address: it@detroitaxleinc.onmicrosoft.com
 Note: Detroit IT has not been paid AT ALL for this hardware/installation.

 e. NVR
 Name:
 Password:
 Note: Detroit IT has not been paid for this.

 f. Windows Local Admin Password
 Username:
 Password:

 h.Microsoft Office 365
 Display name:
 Username:
 Password:
 Note: Detroit IT has not been fully paid for this hardware/installation.

 i. iCAS Server Root Account
 Username:
 Password:
 Note:
